Election/Restrictions
Claim 2 is allowable. Claims 4-18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-X, as set forth in the Office action mailed on 05/19/2020, is hereby withdrawn and claims 4-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas DiCeglie on 02/12/2021.

The application has been amended as follows:

IN THE CLAIMS:

Claim 3 (amended). The oxazine compound according to claim 2, wherein the aromatic ring of ring A is a 

Please cancel claims 10, 12, and 17.

Claim 15 (amended). A prepreg comprising the composition 

Claim 16 (amended). A circuit board 

Claim 18 (amended). A build-up substrate comprising the laminate of claim 9

Reasons for Allowance
Claims 2-9, 11, 13-16, and 18 are allowed.

The following is an examiner’s statement of reasons for allowance:
As argued by applicant in the Response filed 01/28/2021, Lin (TW201326190) does not teach or suggest the structure of claimed general formula 1-1, as Lin does not teach wherein claimed R3 and R4 independently represent a hydrogen atom, or an alkyl group having 1 to 3 carbon atoms.
	As the cited references do no teach or suggest the oxazine compound as claimed, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781